Citation Nr: 0605173	
Decision Date: 02/23/06    Archive Date: 03/01/06

DOCKET NO.  04-19 096	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Muskogee, Oklahoma


THE ISSUE

Entitlement to additional retroactive disability 
compensation, effective February 1, 1994, at the 100 percent 
rate ($2,193 monthly) that became effective December 1, 2002.


REPRESENTATION

Veteran represented by:  Kenneth M. Carpenter, Attorney


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel




INTRODUCTION

The veteran served on active duty from March 1969 to March 
1973 and from June 1975 to March 1981.  This case comes to 
the Board of Veterans' Appeals (Board) on appeal from a 
December 2002 RO award letter, which notified the veteran of 
an award of disability compensation at the 100 percent rate 
and of his monthly payments that were effective from February 
1, 1994.  The veteran appeals for additional retroactive 
disability compensation based on his allegation that the RO 
failed to properly calculate his monthly entitlement from 
February 1, 1994.


FINDINGS OF FACT

1.  In a December 2002 rating decision, the RO effectuated an 
October 2002 Board decision, granting an effective date of 
January 28, 1994 for the assignment of a 100 percent 
disability rating for the veteran's post-traumatic stress 
disorder (PTSD); in a December 2002 letter, the RO notified 
the veteran of the retroactive award and of his monthly 
compensation payments that were effective beginning February 
1, 1994.

2.  The veteran's award of retroactive disability 
compensation in December 2002 was in accordance with specific 
rates of entitlement provided by statute and VA has no 
authority to revise them.


CONCLUSION OF LAW

From February 1, 1994, the veteran is not entitled to payment 
of disability compensation at the 100 percent rate ($2,193 
monthly) that became effective December 1, 2002.  38 U.S.C.A. 
§§ 101, 1110, 1114(j), 5111 (West 2002); 38 C.F.R. §§ 3.4, 
3.21, 3.31 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Initial Matter

Preliminarily, the Board is required to address the Veterans 
Claims Assistance Act of 2000 (VCAA) that became law in 
November 2000.  The VCAA provides, among other things, that 
the VA shall make reasonable efforts to notify a claimant of 
the relevant evidence necessary to substantiate a claim for 
benefits under laws administered by the VA.  The VCAA also 
requires the VA to assist a claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002).  In this 
case, the RO has not provided the veteran notice of the VCAA.

The veteran argues that additional retroactive disability 
compensation, effective February 1, 1994, is warranted 
because the RO failed to properly calculate his monthly 
entitlement from that date.  The facts presented by the 
veteran are not in contention and the factual evidence is not 
dispositive in this case.  Instead, this case involves 
statutory interpretation.  Because the VCAA has no effect on 
claims when the question is limited to a matter of law, 
including statutory interpretation, the Board need not 
determine if VA met the duty to assist and duty to notify 
requirements of the VCAA.  See Manning v. Principi, 16 Vet. 
App. 534, 542-543 (2002); Mason v. Principi, 16 Vet. App. 
129, 132 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); Smith v. Gober, 14 Vet. App. 227 (2000).  

II.  Merits of Claim

Historically, in a February 2000 decision, the Board granted 
the veteran's claim of entitlement to service connection for 
PTSD.  The RO effectuated that decision in a March 2000 
rating action, granting service connection and assigning a 30 
percent rating for PTSD, effective January 28, 1994.  The 
veteran appealed the initial rating assignment, and the RO 
subsequently assigned a 50 percent rating effective from 
April 15, 1996 and a 100 percent rating effective from 
September 1, 2000, for PTSD.  The veteran continued his 
appeal for a higher initial rating.  In an October 2002 
decision, the Board granted an initial rating of 100 percent 
for PTSD.  In a December 2002 rating decision, the RO 
effectuated the Board's decision, thereby granting an 
effective date of January 28, 1994 for the assignment of a 
100 percent rating for the veteran's PTSD.  In a December 
2002 letter, the RO notified the veteran of the retroactive 
award and of his monthly compensation benefits that were 
effective beginning February 1, 1994.  The veteran's award of 
retroactive disability compensation was reflected in monthly 
amounts, which were increased incrementally on various dates 
prescribed by law.  

The veteran, through his representative, appealed the award 
of his retroactive monthly compensation.  The disagreement is 
with how these benefits were calculated in accordance with 38 
U.S.C.A. § 1114(j).  The veteran argues that he was being 
paid an incorrect amount of compensation.  He notes that 38 
U.S.C.A. § 1114(j) (West 2002) provided for a monthly 
compensation amount of $2,193, beginning December 1, 2002 
(other statements indicate an amount of $2,163, beginning 
December 1, 2001).  He asserts that the "plain language" of 
the statute contemplates that the amount of compensation, 
which is to be paid to the veteran, is to be calculated 
"only if and while" the disability is rated as total.  He 
asserts that he was not rated as total until December 2002.  
In applying the statute to the facts of his case, he alleges 
that the statute provides for compensation at the 100 percent 
rate (i.e., $2,193 monthly rate) payable each month from 
February 1, 1994, because he was rated as 100 percent 
disabled from that time, and not the increasing increments of 
monthly compensation as established by the RO.  He did not 
furnish any supporting authority for this interpretation of 
the law.

The term "compensation" means a monthly payment by the 
Secretary to a veteran because of service-connected 
disability.  See 38 U.S.C.A. § 101(13) (West 2002); 38 C.F.R. 
§ 3.4(a) (2005).  Disability compensation is payable to a 
veteran that is disabled as the result of a personal injury 
or disease, if the injury or disease was incurred or 
aggravated in the line of duty during qualifying military 
service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.4(b).

The basic rates for monthly disability compensation, for 
disabilities rated between 10 and 100 percent disabling, are 
found at 38 U.S.C.A. §§ 1114(a)-(j).  These rates are updated 
annually, generally, as a direct result of congressional 
action.  VA is required to publish the annual changes enacted 
by Congress.  See 38 C.F.R. § 3.21 (2005) (providing that 
rates of compensation, dependency and indemnity compensation 
for surviving spouses and children, and section 306 and old-
law disability and death pension, are published in tabular 
form in appendix B of the Veterans Benefits Administration 
Manual M21-1 and are to be given the same force and effect as 
if published in the regulations).

For example, the most recent change in the monthly 
compensation amount was enacted with the passage of the 
Veterans' Compensation Cost-of-Living Adjustment Act of 2005 
(Act), Pub. L. No. 109-111, 119 Stat. 2362 (Nov. 22, 2005).  
The Act increased the rates of disability of compensation for 
veterans, as well as other forms of compensation, effective 
as of December 1, 2005.  Section 2 of the Act specifically 
provided for the dollar amounts to be increased under 38 
U.S.C.A. § 1114.  The regulations to implement the mandated 
increases have yet to be published by VA.  (Last year, VA in 
February 2005 published regulations to implement the mandated 
increases effective as of December 1, 2004.  See 70 Fed. Reg. 
9135 (Feb. 24, 2005)).  

This same procedure has been in effect, for purposes of this 
case, from at least February 1994 until the present.  Each 
year Congress mandates the monthly amount, and effective date 
for that amount, that VA will pay to a disabled veteran 
depending on the level of disability.  These changes are 
reflected at 38 U.S.C.A. §§ 1114(a)-(j).  There is no 
discretion authorized to the Secretary as to the amount to be 
paid.  Nor is there any discretion as to when the effective 
date for any increase in payments is authorized.

In this case, the RO granted a 100 percent rating for PTSD, 
effective January 28, 1994, which is the date of the 
veteran's original claim of service connection for PTSD.  VA 
regulations require that any payment for disability 
compensation, based on an original award, begin on the first 
day of the calendar month following the month in which the 
award became effective.  See 38 U.S.C.A. § 5111(a) (West 
2002); 38 C.F.R. § 3.31 (2005).  The veteran's disability 
compensation was established as payable from February 1, 
1994, at the rate established by Congress at that time for a 
100 percent rating under 38 U.S.C.A. § 1114(j).  The December 
2002 RO letter informed the veteran of the specific dates of 
increases, which occurred on an annual basis due to cost-of-
living adjustments, and the new monthly amounts payable for 
the period from February 1, 1994 to December 1, 2002, when 
the $2,193 monthly amount became effective.  The veteran's 
award, it is noted, also included additional compensation for 
his spouse and children, but the dependency benefits are not 
at issue and are thus not further discussed.  It is only the 
basic rates for a veteran evaluated as 100 percent disabled, 
and the computation of those, that is in contention.  

As noted above, Congress establishes the monthly amount of 
disability compensation, and VA publishes the amount on an 
annual basis.  VA has no discretion to alter the amount paid 
or the effective date when a particular amount will be paid.  
The veteran's entitlement to specific amounts of monthly 
disability compensation is as established in the December 
2002 letter, wherein the RO notified the veteran that he 
would be paid the amounts that he would have received had he 
been rated 100 percent disabled at the time he filed his 
claim for service connection for PTSD on January 28, 1994 and 
in succeeding years, as specified by the versions of 38 
U.S.C.A. § 1114(j) in effect at the time the payments would 
have been made.  The first date of entitlement to the $2,193 
monthly payment is from December 1, 2002.  Accordingly, there 
is no legal basis to grant the veteran's current claim and 
pay the $2,193 per month from February 1, 1994.  The veteran 
has been paid at the 100 percent rate "if and while the 
disability is rated as total" from February 1, 1994, just 
not at the rate that he desires.  

The veteran, through his representative, does not argue that 
the monthly compensation amounts since February 1, 1994, as 
specified by the versions of 38 U.S.C.A. § 1114(j), were 
incorrectly added or that the dates of payment are incorrect.  
Rather, his argument is simply that the monthly compensation 
amount of $2,193, which became effective on December 1, 2002 
by statutory amendment to 38 U.S.C.A. § 1114(j), should apply 
retroactively to February 1, 1994.  He argues that the plain 
language of 38 U.S.C.A. § 1114(j) requires that he should be 
paid from February 1, 1994 at the dollar amount written into 
the version of the statute in effect at the time of the RO's 
December 2002 decision to grant the 100 percent disability 
rating back to the date of the service connection claim in 
1994.

This argument is devoid of merit and has no basis in statute 
or established case law.  It is noteworthy that the veteran's 
representative has previously advocated a similar position in 
a case where retroactive special monthly compensation 
benefits were awarded on the basis of clear and unmistakable 
error.  This argument has been specifically considered and 
completely rejected by the United States Court of Appeals for 
the Federal Circuit (Federal Circuit), which held that such 
an argument "would be tantamount to reading the statute's 
incorporation of an explicit dollar amount as a waiver of 
sovereign immunity and as an expression of a willingness to 
compensate veterans disadvantaged by a [clear and 
unmistakable error] in real, rather than nominal, dollars.  
This argument fails because § 1114 does not address the issue 
of retroactive payments, much less provide a clear, explicit 
waiver of the government's sovereign immunity from interest 
payments accruing to retroactive payments."  Sandstrom v. 
Principi, 358 F.3d 1376, 1380 (Fed. Cir. 2004).

In Sandstrom, the veteran was awarded past-due benefits based 
on clear and unmistakable error in a prior rating decision.  
The veteran in Sandstrom argued that VA had erroneously 
calculated the rate of his retroactive benefits during the 
time period in question (from 1969 to 1996) by applying the 
monthly rate in effect for 1969, then increasing the monthly 
amount due by the amount authorized by statute during that 
time period.  The veteran in Sandstrom asserted that the 
amount should have been calculated according to the 1996 
rate, so that the 1996 correction would have had the "same 
effect," pursuant to 38 U.S.C.A. § 5109A and 38 C.F.R. § 
3.105(a), as if the decision had been made in 1969.  The 
Federal Circuit rejected these arguments and held that VA's 
decision to pay in nominal dollars was legally correct.  The 
Board finds that the instant case falls squarely within the 
holding of the Federal Circuit in Sandstrom.  The veteran's 
representative - the same attorney who had argued the 
veteran's position before the Federal Circuit in Sandstrom - 
has not argued otherwise.

The veteran argues for a benefit that is not permitted under 
the law.  He has cited to no authority to support his 
contentions other than his own conclusion as to how the 
statute should be interpreted.  There is no legal merit to 
his argument and his claim must therefore denied.  See 
Sabonis v. Brown, 6 Vet. App. 426 (1994) (where the law is 
dispositive, the claim should be denied on the basis of the 
absence of legal merit).  In short, the veteran is not 
entitled to payment of compensation at the monthly rate of 
$2,193 from February 1, 1994.  38 U.S.C.A. § 1114(j) (West 
2002); 38 C.F.R. § 3.21 (2005).  

The Board notes that it is bound by the laws enacted by 
Congress, the VA regulations, the instructions of the VA 
Secretary, and the precedent opinions of the chief legal 
officer of VA.  38 U.S.C.A. § 7104(c) (West 2002).  In this 
case, for the reasons set forth above, it is clear that the 
law passed by Congress does not provide a basis to award the 
benefit sought by the veteran.  Thus, the appeal is denied.


ORDER

Entitlement to additional retroactive disability 
compensation, effective February 1, 1994, at the 100 percent 
rate ($2,193 monthly) that became effective December 1, 2002, 
is denied.



	                        
____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


